Citation Nr: 0705360	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for meralgia 
paresthetica, left thigh.

2.  An increased rating for degenerative joint disease of the 
thoracolumbar spine, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel









INTRODUCTION

The veteran had active service from January 1968 to June 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

This case was previously remanded for further development by 
the Board in March 2006.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The competent medical evidence shows that the meralgia 
paresthetica, left thigh, is not related to service or a 
service-connected disability.

2.  The veteran's degenerative disc disease of the 
thoracolumbar spine is manifested by forward flexion from 0 
to 90 degrees with pain beginning at 82 degrees, extension 
from 0 to 30 degrees with pain at 30 degrees, left lateral 
flexion from 0 to 30 degrees with pain beginning at 18 
degrees and ending at 9 degrees, right lateral flexion from 0 
to 30 degrees with pain beginning at 18 degrees and ending at 
16 degrees, left and right lateral rotation from 0 to 30 
degrees, and addition loss of range of motion on flexion due 
to pain; there is no evidence of severe limitation of motion, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes.   
.

CONCLUSIONS OF LAW

1.  Meralgia paresthetica, left thigh, was not incurred in or 
aggravated by active service or due to a service-connected 
disability.  38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2006).

2. The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with September 2002, November 
2003, and July 2006 letters which included notification of 
what was required to substantiate his claims.  These letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment or to provide a properly executed release 
so that VA could request the records for him.  He was also 
asked to submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to the claim.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in the July 2006 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records and a VA examination.  The Board 
notes the veteran's contention that his in-service treatment 
records from Japan and Korea are not associated with the 
claims file, however, it appears that his treatment records 
from Japan are associated with the claims file and that all 
other service medical records have been obtained.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Service Connection

The veteran seeks service connection for meralgia 
paresthetica, left thigh.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In addition, under 38 C.F.R. § 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not show any notation of injury or 
pain in the thigh.  A June 1968 in-service treatment record 
shows pain in right knee, thigh, leg and arm.  A July 1968 
report from a radiographic study in response to the veteran's 
complaints of hip and knee pain shows that the hip joints, 
sacroiliac joints, and knee appeared normal.
The record shows that the possible etiology was arthralgia.  
An August 1968 note shows that the veteran complained of pain 
in legs.  

At an April 1997 VA examination, the veteran reported left 
leg pain down to knee on a daily basis and left leg weakness.  
The examiner noted diminished left ankle jerk and numbness of 
the left lateral thigh.  There was no other neurological 
involvement.  The diagnoses were left meralgia paresthetica 
and left leg radicular pain.  

A December 2003 letter from Dr. Fisher, a private physician, 
states that he reviewed the veteran's reports and medical 
history and believes the veteran suffers from arthritis, 
meralgia paresthetica, precipitated by his original injury 
suffered while in the service.  

A December 2004 VA examination the examiner reviewed the 
claims file.  The diagnosis was neuropathy of the right and 
left leg beginning at the knee down.  The examiner reported 
that the examination was normal and that the subjective 
complaint of numbness of both lower extremities was more 
likely related to the veteran's hyperglycemia.  

At an August 2006 VA examination, the examiner reviewed the 
service medical records and the private treatment records.  
The diagnosis was paresthetica meralgia, symptomatic, and the 
problem associated with the diagnosis was neuropathy.  The 
examiner stated that it is less likely than not that the 
meralgia paesthetica is a result of the injury in service.  
The examiner stated that per a literature review, spontaneous 
meralgia paeresthetica is mechanical in origin.  The examiner 
noted that the veteran reported that the condition started 
after repetitive lifting injury in-service.  However, the 
examiner noted that there was no active duty notation to 
support this finding.  The examiner also stated that the 
meralgia paresthetica is not a result of the spinal 
condition.  The examiner stated that per a literature review, 
paresthetica is the result of nerve entrapment of the lateral 
femoral cutous nerve or neuroma and can be spontaneous or 
inatrogenic (related to variations in anatomy of the iliac 
spine), the etiology is not related to the current spinal 
condition.  
   
Initially, the Board notes that there has been no assertion 
that meralgia paresthetica, left thigh, is directly related 
to combat service. Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.  

In this case, there is no competent evidence of meralgia 
paresthetica during service.  As meralgia paresthetica, left 
thigh, was first documented after service in 1997, the 
remaining question is whether the evidence establishes that 
this condition can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In the present claim, there is no confirmed diagnosis of 
meralgia paresthetica, left thigh until well over 25 years 
post-service.  There is also no evidence of continuity of 
symptomatology other than unsupported lay statements.  The 
veteran claims that he has had this injury since excessive 
lifting in-service.  However, there is no probative medical 
evidence of a diagnosis of this disability until 1997.  
Though the veteran had generalized complaints of pains in 
both of his legs in-service and after service, there is no 
confirmed diagnosis for this condition until 1997.  The Board 
recognizes that there was a possible diagnosis of arthralgias 
in June 1968, however meralgia paresthetica was not 
identified.  Additionally, the veteran does not provide 
evidence of any medical treatment or specific complaints of 
left leg pain until 1997 or decades after his separation from 
service.  Although symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of the continuity.  Savage v. 
Gober, 10 Vet. App. 488, Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Here, the veteran claims that the left leg 
meralgia paresthetica existed since service.  However, when 
examined repeatedly in-service, both while on active duty and 
for reserve duty, there was no specific complaint of 
neuropathy in the left thigh or a diagnosis of meralgia 
paresthetica; moreover, his separation examination was normal 
as to the lower extremities and neurological system.  The 
Board finds that the veteran's denial of a pertinent history 
during service and the normal findings on clinical evaluation 
are more probative than his statements that he has 
experienced continuous problems since excessive lifting in-
service.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

Additionally, there is not a medical opinion showing a nexus 
between the current diagnosis of paresthetica meralgia, left 
thigh and service.  The August 2006 VA examiner stated that 
it is less likely than not that the meralgia paesthetica is a 
result of the injury in-service.  The examiner stated that 
per a literature review, spontaneous meralgia paeresthetica 
is mechanical in origin.  The examiner noted that the veteran 
reported an onset of the condition after repetitive lifting 
injury in-service.  However, the examiner noted that there 
was no active duty notation to support this finding.  
Therefore, there is no reliable medical opinion of a nexus 
between the in-service lifting and the current injury.

In this regard, the Board notes that a December 2003 letter 
from Dr. Fisher, a private physician, states that the he 
reviewed the veteran's reports and medical history and 
believes the veteran suffers from arthritis, meralgia 
paresthetica, precipitated by his original injury suffered 
while in the service.  However, Dr. Fisher did not provide 
any basis for his conclusions in his letter, and only stated 
that he reviewed the veteran's reports and medical history.  
In contrast, the VA examiner reviewed the veteran's service 
medical records and all treatment records, and provided a 
rationale for his opinions and conclusions.  Therefore, the 
Board assigns very little probative value to the opinion of 
Dr. Fisher.  Although the opinion of Dr. Fisher is positive 
evidence, it is far less probative than the more thorough VA 
medical opinion.

The Board has also considered if the meralgia paresthetica, 
left thigh, disability, is secondary to the service-connected 
spinal condition.  Under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disease or injury. However, there is no 
evidence that service connection on a secondary basis is 
warranted. The August 2006 examiner specifically stated that 
the meralgia paresthetica is not a result of the service-
connected spinal condition.  The examiner stated that per a 
literature review, paresthetica is the result of nerve 
entrapment of the lateral femoral cutous nerve or neuroma and 
can be spontaneous or inatrogenic (related to variations in 
anatomy of the iliac spine), but the etiology of this 
condition is not related to the current spinal condition.  
Thus, as there is no medical evidence relating the current 
meralgia paresthetica, left thigh, to the service-connected 
spinal condition, secondary service connection is also not 
warranted.

Finally, the Board recognizes that the veteran contends that 
his meralgia paresthetica is related to service, specifically 
to repetitive lifting.  This type of determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present claim, there is a medical opinion of record 
specifically stating that the veteran's current disability is 
not related to any injury in-service or a service-connected 
disability, which outweighs the veteran's opinions.

The Board has also considered the veteran's statement that 
his records from Japan and Korea are missing.  However, all 
available records are part of the claims file and have been 
reviewed.

In summary, meralgia paresthetica is not shown by the medical 
evidence of record until decades post-service and the only 
persuasive medical opinion of record does not suggest a nexus 
between a current condition and service. The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for meralgia paresthetica, left thigh.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, it is 
not applicable.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

Increased Rating

The veteran seeks an increased rating for the thoracolumbar 
condition.  In support of his claim, he asserts that his 
condition is worse than contemplated by the current ratings.  
Additionally, he claims that the MRI from the Presbyterian 
Healthcare Services was not reviewed by the RO.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The evidence shows that the veteran has been service-
connected for traumatic arthritis since August 1988, 
evaluated as 10 percent disabling.  During the course of this 
appeal, in a January 2005 rating decision the RO increased 
the evaluation to 20 percent disabling, effective October 28, 
2003 for degenerative joint disease of the thoracolumbar 
spine.  In a prior Board decision, the Board addressed the 
evaluation of a thoracic spine disability.  The benefit 
sought on appeal was denied.  Effective October 29, 2003, the 
AOJ granted service connection for the lumbar spine, combined 
with the thoracic spine disability.  Thus, the only issue 
before the Board is an increased rating for the degenerative 
joint disease of the thoracolumbar spine from October 29, 
2003.  

The veteran's degenerative joint disease is evaluated under 
DC 5010-5242.  

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2006).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.            38 C.F.R. § 4.59 
(2006).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2006).

Under the DC 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, DC 5293 (2006).  A 40 percent evaluation is assigned 
for incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks, during the past 12 
months.  A maximum 60 percent evaluation is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. The 
attached notes state that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 
(2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height warrants a 10 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5237.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Note (4): 
Round each range of motion measurement to the nearest five 
degrees.
  
At an October 2002 VA examination, the veteran reported back 
pain all day everyday with flare ups more than once daily.  
The examiner noted mild right greater than left rhomboid 
tenderness and slight tenderness trapezii, right greater than 
left.  There was also mild spasm in the right thoracic 
paraspinal musculature.  The diagnosis was degenerative joint 
disease thoracic and mid-thoracic spine.  

An August 2003 MRI from Presbyterian Healthcare Services 
showed multi-level degenerative lumbar spondylosis, 
degenerative disc disease, multi-level facet arthropathy, L2-
3 and L4-5 bilateral neural foraminal narrowing, and no 
evidence of focal HNP or central spinal stenosis.  

At a December 2004 VA examination, the veteran complained of 
back pain in the middle of the back and radiating down.  
Forward flexion was 0 to 90 degrees, extension was from 0 to 
30 degrees, left and right lateral flexion were from 0 to 30 
degrees, and left and right lateral rotation were from 0 to 
30 degrees.  Pain was noted on all ranges of motion except on 
forward flexion.  With repetitive motion, range of motion was 
not decreased and pain remained constant.  There was no lack 
of endurance, weakness, incoordination or fatigability on 
repetitive movement.  On visual inspection of the spine, the 
spine was normal; palpation of his spinal muscles did cause 
slight muscle spasms around the rhomboid muscle around the 
right shoulder and some slight muscle spasms along the right 
sciatica.  The neurological, motor strength upper extremities 
and lower extremities were 5+/5+.  Sensory to light touch was 
intact of upper extremities and lower extremities and there 
was no dyesthesia noted.  Deep tendon reflexes were intact of 
upper extremities and lower extremities.  The straight leg 
raise was negative.  The diagnosis was mild degenerative 
joint disease in the lower thoracic spine and the lumbosacral 
spine, symptomatic.  The examiner opined that the veteran 
only had thoracic and lumbar symptoms and no cervical 
symptoms; the thoracic and lumbar symptoms were at least as 
likely as not a result of his back problems that occurred 
while in the military.   

At an August 2006 VA examination, the veteran reported severe 
back flareups lasting from 2 to 3 days every 1 to 2 months.  
The veteran stated that during flare-ups he curtails his 
activities outside of the home.  Precipitating and 
aggravating factors were reported as overexertion.  The 
veteran described his fatigue and weakness as moderate and 
decreased motion and stiffness as severe.  The veteran 
reported that he was unable to walk more than a few yards.  
The examiner noted that the veteran had good posture but held 
his torso in a wooden manner.  There was no ankylosis of the 
spine.  Objective evidence of the thoracic sacrospinalis, 
left, showed mild pain with motion; objective evidence of the 
thoracic sacrospinalis, right, showed mild pain with motion 
and mild spasm; objective evidence of the lumbar 
sacrospinalis, left, showed moderate pain with motion, spasm, 
and mild tenderness; and objective evidence of the lumbar 
sacrospinalis right showed mild spasm and moderate pain with 
motion.  The veteran's flexion was from 0 to 90 degrees with 
pain beginning at 82 degrees; extension was from 0 to 30 
degrees with pain at 30 degrees; left lateral flexion was 
from 0 to 18 degrees with pain beginning at 18 degrees and 
ending at 9 degrees; right lateral flexion was from 0 to 18 
degrees with pain beginning at 18 degrees and ending at 16 
degrees; left lateral rotation was from 0 to 30 degrees and 
right lateral rotation was from 0 to 55 degrees.  The 
examiner noted that there was additional loss of range of 
motion on flexion due to pain.  The examiner stated that 
since the veteran's previous examination, there had been 
interval increase collapse of the disc at the L2/3 level with 
vacuum disc phenomenon, reactive end plate changes, and 
marginal osteophytes.  There was also approximately 5 
millimeter of new retrolisthesis of L2 on 3.  The disc height 
loss was greater on left than right at L2/3 as evidenced on 
AP view with mild apex right curvature.  The other imaged 
levels demonstrated mild spondylosis deformans and were 
unchanged.  The diagnosis was degenerative arthritis of the 
spine.  The examiner stated that the lumbar spine condition 
is more likely than not caused by or a result of back pain in 
service.  The examiner reported that the veteran's service 
record indicated months of pain between November 1968 and 
April 1969 and an April 1969 x-ray indicated moderate 
osteoarthritis of the lower spine.  The examiner opined that 
in a veteran of this age, the degeneration would likely be an 
indication of trauma at some point. 


Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237.  However, a review of the evidence 
shows that a higher 40 percent rating is not warranted.  In 
the present claim, the veteran's flexion ranged from 0 to 90 
degrees with pain beginning at 82 degrees.  However, there is 
no evidence that it is restricted to 30 degrees or less.  
Additionally, there is no evidence of ankylosis of the 
thoracolumbar spine, as the veteran has a demonstrated range 
of motion.  Thus, a higher rating under the General Rating 
Formula for Diseases and Injuries for the Spine is not 
warranted.  In arriving at these findings, the Board has 
considered functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Though the August 2006 VA examiner 
found that there was additional loss of range of motion on 
flexion due to pain, the veteran's flexion was still 82 
degrees.  As 90 degrees is considered to be normal forward 
flexion, the loss of range of motion due to pain does not 
warrant a higher rating.  Thus, a higher rating for 
limitation of motion is not warranted.  38 C.F.R. § 4.71a, DC 
5237. 

The Board notes that in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  A higher 40 percent rating under 
DC 5243 requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  Though in the 
August 2006 VA examination, the veteran reported back 
flareups lasting from 2 to 3 days every 1 to 2 months, there 
is no evidence that these flareups require bed rest 
prescribed by a physician or treatment by a physician.  
Therefore, with no evidence of any incapacitating episodes as 
defined by DC 5293, the evidence does not show that a higher 
evaluation is warranted.  
Additionally, a separate rating under DC 5003 for 
degenerative arthritis is not warranted as the veteran has 
already been assigned a rating for limitation of motion.  

The Board notes the veteran's argument that an August 2003 
MRI was not reviewed or considered by the RO.  However, the 
results from the RO are in the claims folder and were 
reviewed in the November 2005 supplemental statement of the 
case.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Finally, the Board recognizes that the veteran contends that 
his condition is worse than contemplated by the current 
ratings.  However, this type of determination is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regardless, the Board 
finds that the medical evidence prepared by skilled 
professionals is more probative of the degree of the 
veteran's impairment than the veteran's own statements.

In sum, the Board finds that a rating in excess of 20 percent 
is not warranted for degenerative joint disease of the 
thoracolumbar spine.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Accordingly, the preponderance of the evidence 
is against the veteran's claim and it is denied. 











ORDER

Service connection for meralgia paresthetica, left thigh is 
denied.

An rating in excess of 20 percent for degenerative joint 
disease of the thoracolumbar spine is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


